Name: Commission Regulation (EEC) No 3175/91 of 30 October 1991 amending Regulation (EEC) No 2315/76 on the sale of butter from public storage
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  marketing
 Date Published: nan

 No L 300/30 Official Journal of the European Communities 31 . 10. 91 COMMISSION REGULATION (EEC) No 3175/91 of 30 October 1991 amending Regulation (EEC) No 2315/76 on the sale of butter from public storage Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 6 (7) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2315/76 (3), as last amended by Regulation (EEC) No 3015/91 (4), lays down that the product put up for sale must have been put into storage by the intervention agency before 1 August 1990 ; Whereas, in view of the development of stocks, these sales should be extended to butter taken into storage before 1 September 1990 ; Article 1 In Article 1 of Regulation (EEC) No 2315/76, '1 August 1990' is hereby replaced by '1 September 1990'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28. 6. 1968, p. 13. O OJ No L 150, 15. 6. 1991 , p. 19. (3) OJ No L 261 , 25. 9. 1976, p. 12. (4) OJ No L 286, 16. 10. 1991 , p. 30 .